Citation Nr: 1011209	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-19 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to October 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Montgomery Regional 
Office (RO).

The Veteran's appeal also initially included a claim for 
service connection for a left ankle disability, but this 
claim was granted in a May 2008 rating decision.  In that 
same decision, the RO increased the initial evaluation for 
PTSD to 50 percent, effective from the October 22, 2005 date 
of claim.  The underlying rating claim remains on appeal, 
however, as the maximum evaluation has not been granted.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The TDIU claim, raised by the record (as described in further 
detail below), is addressed in the REMAND section of this 
decision and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD manifests in nightmares, 
depressed mood, hypervigilance, flashbacks, anxiety, 
isolation and panic attacks on an every other month basis.  


CONCLUSION OF LAW

An evaluation in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp 
2009); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a December 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A letter 
advising the Veteran of the evidence needed to establish a 
disability rating and effective date was issued in March 
2006, also prior to the decision on appeal.

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims"); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post service 
treatment records and examination reports.  The Veteran has 
not in any way suggested a worsening in his disability since 
his last VA examination.  See VAOPGCPREC 11-95 (April 7, 
1995).  Moreover, there is no indication of additional and 
relevant treatment records that have not been obtained to 
date.  
  
As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and is aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
are additional relevant records to obtain and there is no 
additional notice that should be provided.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings. 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's PTSD is currently rated under Diagnostic Code 
9411.  38 C.F.R. 
§ 4.130.  Under this Code a 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130. 
 
A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id. 
 
A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  Scores ranging from 61 to 70 indicate some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

Turning to the evidence, the Veteran was afforded a VA 
psychiatric examination during January 2006.  The Veteran 
reported symptoms to include nightmares, little interest in 
hygiene such as shaving, hypervigilance and frustration with 
hobbies he enjoyed at one time such as working on cars and 
woodworking.  The Veteran indicated that he had two friends - 
his wife and one other person.  The Veteran said that he had 
argued with a woman in an intersection when she nearly rear-
ended his car.  The Veteran additionally stated that he did 
not like to talk about Iraq and did not like to be in crowds.  
The Veteran indicated that he had worked at one job for one 
week since he separated from active service as an insurance 
salesman.  The Veteran said that he left because he did not 
have sufficient people skills and he was uncomfortable going 
to people's homes.  On mental status examination, the 
examiner indicated that the Veteran was clean and neatly 
attired, clean shaven with styled hair; speech was within 
normal limits; eye contact was adequate; with no bizarre 
behavior; cooperative; thought processes were generally 
relevant to the topic being discussed, alert, and lucid; the 
Veteran's affect was generally solemn with a few appropriate 
smiles being displayed.  The Veteran indicated that he had 
problems with sleep and nightmares; energy level was not 
good; problems with impulse control in that he was both 
irritable and short tempered.  The examiner stated that the 
Veteran had good contact with reality; was oriented to time, 
place, person, month, year and day but not the date.  The 
Veteran's immediate, recent, and remote memory skills were 
grossly intact; with moderate concentration skills; and no 
gross impairment of cognitive function or communication 
skills.  The Veteran indicated that he was paranoid, checking 
locks and his closets; no visual hallucinations but "daytime 
nightmares"; auditory hallucinations during flashbacks; no 
homicidal or suicidal ideation since leaving the military; 
depressed mood at 8 or 9 out of 10 since January 2005; 
anxiety at 10 out of 10; and anger at 5 out of 10.  The 
Veteran indicated that he had two panic attacks since October 
2005.  The Veteran was given Axis I diagnoses of PTSD, 
chronic, moderate to severe and major depressive disorder, 
single episode, moderate.  The Veteran's GAF score was 50 for 
PTSD and 59 for depression.  The examiner indicated that the 
Veteran's PTSD had a moderately negative impact on his 
occupational functioning and a moderate to severe negative 
impact on his social relationships.

The Veteran's VA records were reviewed with treatment notes.  
There is no indication that the Veteran has received 
psychiatric treatment since discharge and the Veteran has not 
indicated that he has received such treatment.

The Board notes that the preponderance of the evidence is 
against a finding that the Veteran's symptoms more nearly 
approximate the 70 percent criteria.  The Veteran does not 
manifest any of the following indications of occupational and 
social impairment: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; difficulty 
in adapting to stressful circumstances (including work or a 
work like setting); or inability to establish and maintain 
effective relationships.  In this regard, the VA examination 
indicates that the Veteran did not experience suicidal or 
homicidal ideation; he was oriented to time and place; he 
communicated normally; he operated independently; and while 
he complained of irritability, there was no evidence of 
impaired impulse control with violence.  The Board notes that 
the Veteran reported at one time that he had passive suicidal 
ideation in the past; but there is no indication that the 
Veteran had suicidal ideation during the time period relevant 
to the Veteran's claim.  Although the Veteran does indicate 
that he has little interest in his personal appearance and 
hygiene, on objective examination the VA examiner noted that 
the Veteran was nicely groomed.  

The Board is aware that the Veteran was assigned a GAF score 
of 50 for PTSD and that such score can represent an inability 
to keep a job under the DSM-IV.  However, there is no 
suggestion from the record that the Veteran is unemployed due 
to PTSD.  On the contrary, the January 2006 VA examination 
report indicates that PTSD has only a moderately negative 
impact on occupational functioning and a moderate to severe 
negative impact on social function.  Such an impact is 
significant but is fully contemplated by the assigned 50 
percent evaluation.  The Veteran has not since furnished any 
evidence suggesting a higher degree of occupational 
interference.

For the reasons set forth above, the Board finds that the 
Veteran's disability picture has not reflected symptomatology 
which more nearly approximates the criteria for a 70 percent 
rating, nor is the evidence on this point in relative 
equipoise.  As the criteria for the next higher, 70 percent 
rating have not been met, it logically follows that the 
criteria for the maximum, 100 percent rating-requiring a 
showing of symptoms of even greater severity-likewise have 
not been met.  In this context, the Board notes that the VA 
examiner indicated the Veteran had auditory hallucinations 
during flashbacks.  However, there is no indication that the 
Veteran suffers from persistent hallucinations as 
contemplated by the 100 percent rating criteria.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's PTSD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied. 


REMAND

In his July 2009 Substantive Appeal, the Veteran asserted 
that a person with his PTSD "would probably be unable to 
keep a job."  In addition to PTSD, service connection is in 
effect for gastroesophageal reflux disease, hypothyroidism, 
and a history of a grade II left ankle sprain.  The Board 
finds that the record accordingly raises a claim of 
entitlement to TDIU.  A request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the appeal for benefits for the 
underlying disability.  Id at 454.

That notwithstanding, the Veteran has not received notice of 
the evidence needed to substantiate a TDIU claim to date.  
Such action, and an adjudication of the claim, are needed in 
view of Rice.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
TDIU claim.  This letter must inform the 
Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Should the Veteran respond to the 
notice letter in any manner, the claims 
file should then be reviewed to ascertain 
whether any additional evidentiary 
development (i.e., a VA examination, a 
request for medical records) is needed.  
The Board is not requiring such action at 
this juncture but cannot rule out the 
possibility that the receipt of 
additional evidence would, in effect, 
warrant the action in the future.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to TDIU should be 
adjudicated.  If the determination is 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


